Citation Nr: 0427147	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury and if so whether the 
reopened claim should be granted.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a staph infection and osteomyelitis of 
the left lower extremity based on VA treatment in May and 
June 1998.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966 and from September 1973 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In connection with his appeal, the veteran testified at a 
hearing before an RO hearing officer in January 2000 and a 
hearing before the undersigned Veterans Law Judge sitting at 
Las Vegas, Nevada, in March 2004.  Transcripts of these 
hearings are associated with the claims folders.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 is addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.  

2.  Service connection for residuals of a left ankle injury 
was denied in a December 1986 Board decision.  

3.  Evidence received since the December 1986 Board decision 
includes evidence which is not cumulative or redundant of the 
evidence previously or record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for residuals of a left ankle injury has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a left ankle injury.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.

Evidentiary Background:

Service medical records show that the veteran was seen for 
pain in his feet in February 1966 and given metatarsal arch 
supports for flat feet.  Later that month, he reported pain 
in the left ankle after falling off a cliff the previous day.  
Examination revealed considerable tenderness and a moderate 
degree of swelling at the posterior medial aspect of the left 
ankle.  He had a 1.5cm blister in the same area.  The 
impression was ankle sprain with a secondary infection.  The 
following day, he returned to duty.  At that time, he 
reported that his ankle was better and he was able to hobble.  
He was placed on light duty for three days.  He denied a 
history of foot trouble during his examination prior to 
separation in July 1966; however, he reported a history of 
broken bones.  The examiner noted no abnormalities of the 
feet or lower extremities.  

During his second period of active duty, the veteran received 
treatment for a closed fracture of his left medial malleolus 
after jumping over a fence in training in February 1974.  At 
that time, he sustained an inversion injury to his left foot.  
He was unable to bear weight and was brought to the emergency 
room where X-rays revealed his fracture.  He underwent a 
closed reduction of the ankle.  It was noted that after 
reduction, there was a 1 mm separation between the medial 
malleolus and the tibia.  Repeat casting appeared to decrease 
the separation to normal anatomy.  He was then placed in a 
cast for six weeks.  

The veteran's post-service medical records are negative for 
any complaints or clinical findings of a left ankle 
disability until he sought treatment in February 1985 for 
right knee and left ankle pain.  He reported that he was 
awakened in the morning by sharp pain and that he could 
hardly stand the previous night.  No swelling was noted and 
the veteran was prescribed Motrin for two weeks.  X-ray 
findings showed no left ankle bone or joint disease, except 
for minor evidence of a previous trauma to the tip of the 
lateral malleolus which appeared remote.  

In a letter dated in July 1987, DCM, an acquaintance of the 
veteran, wrote that the veteran had complained of problems 
with his ankle since 1976.  Similarly, in another statement, 
PAB, another acquaintance of the veteran, wrote that the 
veteran indicated that his ankle problem was due to active 
duty.  PAB noted that she had observed the veteran with a 
cast on his left leg and ankle while he was still on active 
duty.  

By rating action in October 1985, the RO denied service 
connection for residuals of an injury to the left ankle.  The 
veteran appealed this decision to the Board. 

In February 1986, the veteran was afforded a VA examination.  
He reported that he injured his left ankle when he slipped 
into a hole in a training maneuver.  According to the 
veteran, his ankle was treated with a cast for 6 months.  He 
was given physical therapy.  On examination his left ankle 
had full range of plantar flexion with a loss of 5 degrees of 
dorsiflexion.  Examination was positive for lateral drawer 
and inversion stress testing with Grade II instability in 
both planes.  There was pain over the medial malleolus with 
lateral instability.  X-ray examination was essentially 
negative.  The impression was chronic left ankle instability.

In December 1986, the Board issued a decision that denied 
service connection for a left ankle disability.  In its 
decision, the Board found that the objective evidence did not 
show that the veteran's had chronic problems following his 
in-service ankle sprain.  

The veteran's history is significant for a fractured lower 
left leg in December 1986 when he was hit by car.  Open 
reduction and internal fixation were performed.  Within four 
months, the hardware was removed and an external fixator was 
placed.  It was noted that that had to be removed because of 
infection.  Laboratory findings in March 1987 were positive 
for staphylococcus.  In September 1987, he had a bone graft 
and by December 1987, he had nonunion with infection 
remaining.  He had an osteotomy of the fibula and another 
plating of the tibia in January 1988.  In July 1988, he still 
had cellulitis of the lower leg and osteomyelitis of the 
tibia.  By October 1988, the hardware was replaced and in May 
1989, the hardware was removed, an intermedullary nail was 
placed and the veteran had another bone graft.   He was said 
to have healed in January 1990.  The assessment was status 
post fractured left tibia with multiple surgeries and 
resulting osteomyelitis with no evidence of osteomyelitis at 
the present time.
 
An internal rod was placed in his left leg in 1991.  He 
developed subsequent infections and the rod was removed by VA 
in May 1998.  Subsequent records show treatment for infection 
and osteomyelitis.  

The veteran was afforded a VA compensation and pension 
examination in August 1999.  He was noted to have edema of 
the left distal leg and ankle.  He used a cane to ambulate 
due to left lower extremity dysfunction.  He was noted to 
have a scar and indentation with tissue loss at the medial 
aspect of his distal left leg.  The wound was noted to be 
healing; however, it affected the motor function of Muscle 
Group IX.  He had moderately severe loss of function of group 
IX involving limitation in dorsiflexion of the ankle and 
muscle involvement of the anterior muscles of the leg.  The 
diagnoses included chronic osteomyelitis of the left leg and 
status post staph infection of the left leg.  

Dr. Roman Schwartsman wrote in an October 1999 statement that 
the veteran's osteomyelitis of the left tibia had reached a 
steady state following debridement and antibiotic treatment.  
However, it was noted that the condition could flare up again 
and require further medical treatment.  

In a January 2000 statement, Dr. John Martinez noted that the 
veteran had been under his care for at least a year.  When 
the veteran was first seen by Dr. Martinez, he had 
osteomyelitis.  He underwent a bone procedure at Loma Linda 
and he was referred to an orthopedist where he underwent 
insertion of antibiotic crystals.  His legs wounds were noted 
to have healed and his leg was saved.  However, it was noted 
that his initial infection started with his surgery at Loma 
Linda VAMC where he developed a staph infection.  It was 
further noted that he was not followed by Loma Linda and they 
did not care for his infection appropriately.  According to 
Dr. Martinez, the veteran nearly lost his leg from lack of 
follow up care.  

In connection with his appeal, the veteran testified at a 
hearing before an RO hearing officer in January 2000.  It was 
contended that the veteran's staph infection and 
osteomyelitis occurred during surgery at the Loma Linda VAMC.  
The veteran felt that a failure to treat his infection by the 
Loma Linda VAMC resulted in disability of his left lower 
extremity. 

In a statement dated in May 2002, Dr. Schwartsman reported 
that the veteran had been discharged from his care.  The 
veteran gave a history of having an ankle injury in 1974 
while on active duty and developing a staphylococcal 
infection at that point.  He also gave a history of being 
discharged from active duty due to this infection.  He 
reported periods of episodic swelling, redness, and pain 
between 1974 and 1986 consistent with a low grade infection 
that would lie dormant and recur in times of stress.  In 
1986, he sustained a tibia fracture that became infected.  He 
thereafter developed osteomyelitis in the tibia.  Dr. 
Schwartsman opined that it is "plausible to speculate that 
the staphylococcal infection which caused the osteomyelitis 
as a result of the 1986 tibial fracture had been present 
since 1974 and had simply lain dormant."  The traumatic 
event of the tibia fracture reawakened this infection.  It 
was noted that the veteran's subsequent osteomyelitis was 
treated by several different physicians and did not 
completely resolve until treatment in 1998.  At that time, 
the veteran underwent thorough debridement, placement of 
antibiotic beads and bone void filler.  Dr. Schwartsman noted 
that this treatment subsequently resolved the infection and 
the veteran had had no further flare ups.  

In July 2002, the veteran was afforded a VA compensation and 
pension examination.  He reported that he fractured his left 
distal tibia in 1974 when he stepped in a hole and fell.  
According to the veteran, he suffered a compound fracture of 
his left ankle.  He reported that no surgery was performed, 
but his ankle and leg were immobilized in a cast for three 
months.  After which, he returned do full duty.  He stated 
that he continued to have episodes of pain and swelling about 
the left lower tibia and ankle during the remainder of his 
military service.  The veteran reported that he refractured 
his left tibia in 1986 with subsequent medical treatment.  He 
also developed an infection at the site of his fracture.  He 
reported no drainage from the wounds since 1998; however, he 
did have episodes of swelling and pain.  

In a statement dated in July 2003, Dr. Brian Lipman related 
the veteran's current chronic osteomyelitis of the left low 
extremity to his in-service ankle fracture.  Dr. Lipman noted 
that the details surrounding the in-service injury were not 
clear, but that the veteran, "apparently underwent open 
reduction and internal fixation and had several additional 
surgical procedures and possible infection related to the 
original fracture."  

Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis:

By an unappealed decision in December 1986, the Board denied 
service connection for residuals of a left ankle injury as a 
chronic left ankle disability was not incurred in service or 
aggravated by service.  After a review of the evidence, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a left ankle injury.  In 
particular, recent private medical evidence from Dr. Lipman 
and Dr. Schwartsman link a present disability to the 
veteran's residuals of an ankle injury in 1974.  

These medical records are presumed credible for the purpose 
of determining whether new and material evidence has been 
submitted.  These records are neither cumulative nor 
redundant of the evidence previously of record.  Similarly, 
these records are so significant that they must be considered 
to fairly decide the merits of the veteran's claim.  
Therefore, these records are new and material and reopening 
of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for residuals 
of a left ankle injury is granted.


REMAND

As noted above, Dr. Lipman and Dr. Schwartsman have rendered 
medical opinions linking a present left leg disability to the 
veteran's inservice ankle injury.  The Board notes that the 
veteran's claims folder consists of 5 volumes of evidence, 
much of which is pertinent medical evidence.  However, the 
record does not show that either physician had access to, or 
reviewed, the veteran's service medical records or any other 
related documents which would have enabled them to render an 
informed opinion.  On the contrary, while Dr. Lipman points 
to the veteran's history of an in-service open reduction and 
internal fixation of his inservice fracture, service medical 
records show that the veteran underwent a closed reduction of 
his fractured malleolus.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  Accordingly, on Remand the veteran should be 
afforded a VA examination to identify any present disability 
resulting from the veteran's in-service fracture of the left 
malleolus.  

With regard to his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the veteran contends that 
he presently has residuals of a staphylococcus infection of 
the left lower extremity that originated with treatment at 
the Loma Linda VA Medical Center (VAMC).  In particular, he 
alleges that this facility failed to correctly treat his 
infection and discharged him while the infection was still 
active and that this improper care resulted in additional 
disability.  However, in a May 2002 statement, Dr. 
Schwartsman reported that the veteran's osteomyelitis was 
treated and resolved in 1998 with thorough debridement, 
placement of antibiotic beads, and bone void filler.  As a 
result his infection resolved and he had no further flare 
ups.  However, a subsequent July 2003 statement from Dr. 
Lipman indicates that the veteran was to be maintained on 
"indefinite suppressive therapy" for "presumed chronic 
osteomyelitis."  The Board is of the opinion that a new VA 
examination would be probative in ascertaining whether the 
veteran's current, claimed disabilities are residuals of a 
infection and if so, whether additional disability resulted 
from improper treatment by VA.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
residuals of an in-service left ankle 
injury and residuals of a staphylococcus 
infection of the left lower extremity 
since July 2003.  

2.  After receiving the requested 
information and any necessary 
authorization, the RO should attempt to 
obtain a copy of any indicated records.  
If the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's present 
left lower extremity disabilities.   

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  

The examiner should identify all current 
disorders and abnormalities of the 
veteran's left lower extremity.  

For each abnormality or disorder 
identified, the examiner should proffer 
an opinion as to etiology and date of 
onset of the disability.  In particular, 
the examiner should:

a)  indicate whether it is at least 
as likely as not that the disorder 
or abnormality is etiologically 
related to the veteran's inservice 
injuries of the right ankle;

b) indicate whether it is at least 
as likely as not that the disorder 
or abnormality was caused or 
chronically worsened as a result of 
VA surgery, hospitalization and/or 
treatment in May and June 1998, and 
if so, whether cause of the 
disability or increase in disability 
was an event not reasonably 
foreseeable, or was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA. 

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



